Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (Figures 7-10B) in the reply filed on 6/18/2021 is acknowledged. In the reply, Applicant indicated that all of the pending claims 15-30 are readable on elected Species 2. However, upon further consideration of the claims, it appears that claims 20, 25, 27 and 29 are directed to non-elected species. Claim 20 defines the elongate cleaning tool tapering towards the scraping surface which is shown in Figs. 3-4 (Species 1) and described in the specification “The second longitudinal side edge 54 has a first portion 54A extending from the proximal end 51 which is parallel with the longitudinal axis 55, and a second portion 54B which extends at an angle from the first portion 54A to the distal end 52 to form a taper towards the distal end 52.” and “As the longitudinal line of weakness 56 and the second portion 54B of the second longitudinal side edge 54 of the removable laminar blank are non-parallel to the longitudinal axis 55 of the removable laminar blank, the resulting elongate cleaning tool 80 tapers towards the scraping surface 82 at its distal end.” (page 21, lines 25-29 and page 22, lines 16-20). The specification does not describe a taper when referring to elected Species 2. Claim 20 defines a handle portion which is shown in Fig. 4 (Species 1) and described in the specification “The elongate cleaning tool 80 has a scraping surface 82 at its distal end, a handle 84 at its proximal end… The handle 84 is formed by folding the removable laminar blank outwardly along the proximal line of weakness.” (page 22, lines 11-31). The specification does not describe a handle when referring to elected Species 2. Claims 27 and 29 define a plurality of discrete fingers which are shown in Figs. 11-16B (Species 3-4) and described in the specification “the third embodiment of removable laminar blank 350 further comprises a plurality of discrete fingers 370 at its distal end 352, each of the Therefore claims 20, 25,  27 and 29 are withdrawn from consideration at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 21, 22, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fleenor (US 5,363,955) in view of Slooff (US 2015/0320111).
Regarding claim 15, Fleenor discloses a container (See Figs. 1 and 5) for smoking articles, the container comprising: a box portion (at 14 in Fig. 1) formed from a single laminar blank (shown in Fig. 3); a lid portion (16 in Fig. 1) formed from a same single laminar blank as the box portion (shown in Fig. 3); a plurality of smoking articles disposed within the box portion; and a removable laminar blank (at 60 in 
However, Slooff teaches it is well known in the art for smoking article containers to be used to hold cigarettes, cigars or aerosol generating articles ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the container of Fleenor with any type of smoking articles such as aerosol generating articles as taught by Slooff in order to conveniently store a plurality of aerosol generating articles for use by the consumer.
Regarding claim 16, Fleenor-Slooff discloses the distal end has a diameter (the top two corners of panel 66 in Fig. 3 inherently have at least a small diameter at the intersection between the perimeter edges) of less than or equal to a diameter of at least one of the aerosol-generating articles.
Regarding claim 17, Fleenor discloses the removable laminar blank is integral with the single laminar blank (as shown in Fig. 3) and is attached to the single laminar blank by a line of weakness (at 97 in Fig. 3).
Regarding claim 18, Fleenor discloses the lid portion comprises: a lid portion back wall (26a) depending from a box portion back wall; a lid portion top wall (30) depending from the lid portion back wall; and a lid portion front wall (20a) depending from the lid portion top wall, wherein the lid portion front wall comprises a lid portion front panel depending from the lid portion top wall, and a lid portion front wall under panel (62b) depending from the lid portion front panel, wherein the lid portion front 
Regarding claim 19, Fleenor discloses the lid portion further comprises an additional lid portion under panel (64) depending from the lid portion front wall under panel, and wherein the removable laminar blank is at least partially defined by the lid portion under panel.
Regarding claims 21-22, Fleenor discloses the at least one longitudinal line of weakness comprises a plurality of longitudinal lines of weakness each extending along substantially an entire length of the removable laminar blank and disposed such that, when the removable laminar blank is folded along the plurality of longitudinal lines of weakness to form the elongate cleaning tool, the elongate cleaning tool has a closed cross-sectional shape (the foldable element above 97 in Fig. 3 is fully capable of being folded along the lines of weakness 61a, 61 and 63 to form a closed triangular cross-sectional shape).
Regarding claim 26, Fleenor discloses the at least one longitudinal line of weakness is formed by scoring.
Regarding claims 28 and 30, Fleenor discloses a container (See Figs. 1 and 5) for smoking articles, the container comprising: a box portion (at 14 in Fig. 1); a lid portion (at 16 in Fig. 1); a plurality of smoking articles disposed within the box portion; and a removable laminar blank (at 60 in Fig. 5 and above 97 in Fig. 3) disposed in the box portion, or the lid portion, or both, wherein the removable laminar blank is foldable about longitudinal lines of weakness (61a, 61, 63) each extending along a longitudinal axis of the removable laminar blank capable of forming a tubular elongate cleaning tool having a distal end with a diameter (the top two corners of panel 66 in Fig. 3 inherently have at least a small diameter at the intersection between the perimeter edges) of less than or equal to a diameter of at least one of the smoking articles, and wherein the longitudinal lines of weakness are disposed such that, when the removable laminar blank is folded along the longitudinal lines of weakness to form the .

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735